Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/29/2021 has been entered.  Claims 15 and 16 have been amended, with claims 1-20 pending.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 07/29/2021 is acknowledged.  The traversal is on the ground(s) that:
The Restriction Requirement states that the subcombination requires a thickness of the electrode portion to be thicker than a thickness of the pattern portion, which is not required in the combination. The combination requires that the thickness of the electrode portion be thicker than a thickness of a track. 

While, the above statement is true, the thickness of the electrode portion being thicker than a thickness of the track is claimed in claim 3. 

  This is not found persuasive because the analysis for Restriction Requirement involves the broadest claim in each Group, in this case claims 1 and 13.  The applicant may consider amending claim 1 to include the limitations of claim 3 as an avenue to have the Restriction Requirement withdrawn.
Applicant’s traversal is also on the grounds that “claims 1-12 and claims 13-20 are so sufficiently related such that the search and examination of the entire application can be made without serious burden, i.e., a search for claims 1-12 would result in a search for claims 13-20.”
.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 08/21/2018. It is noted, however, that applicant has not filed a certified copy of the KR1020180097650 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3-4, 7-8, and 11-12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 3, the recitation of “a track” renders the claim indefinite as it is unclear if “a track” is referencing any one track of the “plurality of tracks” recited in claim 2 or if “a track” is referencing another track, in addition to the plurality of tracks.
	Regarding claim 4, the recitation of “a bridge” renders the claim indefinite as it is unclear if “a bridge” is referencing any one bridge of the “plurality of bridges” recited in claim 2 or if “a bridge” is referencing another bridge, in addition to the plurality of bridges.
Regarding claim 7, the recitation of “a second track” renders the claim indefinite as it is unclear if “a second track” is referencing any one track of the “plurality of second tracks” recited in claim 6 or if “a second track” is referencing another track, in addition to the plurality of second tracks.
	Regarding claim 8, the recitation of “a second bridge” renders the claim indefinite as it is unclear if “a second bridge” is referencing any one bridge of the “plurality of second bridges” recited in claim 6 or if “a second bridge” is referencing another bridge, in addition to the plurality of second bridges.

	Regarding claim 12, the recitation of “a third bridge” renders the claim indefinite as it is unclear if “a third bridge” is referencing any one bridge of the “plurality of third bridges” recited in claim 10 or if “a third bridge” is referencing another bridge, in addition to the plurality of third bridges.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minonishi (U.S. Patent 6392205).
Regarding claim 1, Minonishi teaches an electric heater (Figures 1 and 9; with Figure 9 showing disk heater 11 that is applied to the temperature control apparatus shown in Figure 1; 12:47-49) (Figure 1 shows disk heater 10 formed on substrates 5/6; 8:38-45) comprising:
a substrate (13:3-22; “each of the wire-like heating elements 30 and 30' and each of the power feeding portions 31, 31'; 32, 32' is formed by adhering stainless thin film for example on a back surface of a disc film ); and 
a plane heating element (disk heater portion 11a) disposed on one surface of the substrate (as shown in Figure 1), 
wherein the plane heating element (11a) includes: 

    PNG
    media_image1.png
    706
    649
    media_image1.png
    Greyscale

a pattern portion (topology pattern of heating element 30) (12:51 to 13:2; “three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel. The three wire-like heating elements 30 form a topology pattern of the disc heater portion 11a in a center region of the disc heater 11, and the two wire-like heating taken as the connections to 31 and 32); and 
an electrode portion (power feeding portions 31 and 32) connected to the start point and the end point of the pattern portion, 
wherein a thickness of the electrode portion (31/32) is thicker than a thickness of the pattern portion (as shown in Figure 9 above) (See also 13:12-22; “each of the power feeding portions 31, 31'; 32, 32' is formed over substantially an entire region of a power-feeding-portion-forming region 18b made of insulative resin film, which extend in the outer diameter direction with a predetermined width and a predetermined length in the circumferential direction from a portion of the outer periphery of the disc film body 18a. Each of the wire-like heating elements 30 and 30' is connected to a portion of an end edge of the power feeding portions 31, 31'; 32, 32' at the side of the wire-like 
Regarding claim 2, Minonishi, as applied to claim 1, teaches each claimed limitation and further teaches wherein the pattern portion includes: 

    PNG
    media_image2.png
    797
    822
    media_image2.png
    Greyscale

a plurality of tracks spaced apart from each other (individual windings of 30) and having an arc shape (30a) increasing from an inside to an outermost side of the pattern portion (as shown above, relative to the radial direction), and a plurality of bridges (30b) connecting the plurality of tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be 
Regarding claim 3, Minonishi, as applied to claim 2, teaches each claimed limitation and further teaches wherein the thickness of the electrode portion (31/32) is thicker than a thickness of a track (31/32 are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30).
Regarding claim 4, Minonishi, as applied to claim 2, teaches each claimed limitation and further teaches wherein a thickness of a bridge (30b) is thicker than a thickness of a track (as shown in annotated Figure 9 above in claim 2).  
Regarding claim 5, Minonishi, as applied to claim 1, teaches each claimed limitation and further teaches wherein 

    PNG
    media_image3.png
    706
    649
    media_image3.png
    Greyscale

a second plane heating element (auxiliary heater portion 11b) including: a second pattern portion (30’) including a second start point and a second end point (taken as the connections to 31’ and 32’), the second pattern portion surrounding at least a portion of the pattern portion (as shown in Figure 9) (12:55-61; “…an auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a…”), 2104635847\V-108/18/17Application No.: 16/546,708Docket No.: 7989.00123.US00 a second electrode portion (power feeding portions 31’ and 32’) connected to the second start point and the second end point of the second pattern portion (30’) 12:54-55; “heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel”), wherein a thickness of the second electrode portion (31’/32’) is thicker than a thickness of the second pattern portion (as shown in Figure 9 above) (See also 13:12-22; “each of the power feeding portions 31, 31'; 32, 32' is formed over substantially an entire region of a power-feeding-portion-forming region 18b made of insulative resin film, which extend in the outer diameter direction with a predetermined width and a predetermined length in the circumferential direction from a portion of the outer periphery of the disc film body 18a. Each of the wire-like heating elements 30 and 30' is connected to a portion of an end edge of the power feeding portions 31, 31'; 32, 32' at the side of the wire-like heating elements 30 and 30'.”) (13:36-60; “…the wire-like heating elements 30 and 30' are formed in a predetermined pattern on the disc insulative resin film body 18a via a metal thin film. Further, in forming the power feeding portions 31, 31'; 32, 32' over substantially the entire surface of the power-feeding-portion-forming region 18b integrally extending from a portion of the peripheral edge of the disc insulative resin film body 18a with necessary width and length, end edges of the power feeding portions 31, 31'; 32, 32' closer to the wire-like heating elements 30 and 30' are made to extend to an inner diameter side beyond the peripheral edge of the insulative resin film body 18a, there is formed a slit-like power-feeding-portion-non-forming region 18c straightly extending in the outer diameter direction in an intermediate portion of said end edge. With this structure, the above-described wire cutting or wrinkles in the power-feeding-portion-forming region 18b are not generated.”).  
Regarding claim 6, Minonishi, as applied to claim 5, teaches each claimed limitation and further teaches wherein the second pattern portion includes: 

    PNG
    media_image4.png
    639
    786
    media_image4.png
    Greyscale

a plurality of second tracks spaced apart from each other (individual windings of 30’) and having an arc shape (30a’) increasing from an inside to an outermost side of the second pattern portion (as shown above, relative to the radial direction), and a plurality of second bridges (30b’) connecting the plurality of second tracks in series (12:55-67 disclosing 30a’ being arc portions and 30b’ being connecting portions.  30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a’ and connecting portions 30b’, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc 
Regarding claim 7, Minonishi, as applied to claim 6, teaches each claimed limitation and further teaches wherein the thickness of the second electrode portion is thicker than a thickness of a second track (31’/32’ are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30’).  
Regarding claim 8, Minonishi, as applied to claim 6, teaches each claimed limitation and further teaches wherein a thickness of a second bridge (30b’) is thicker than a thickness of a second track (as shown in annotated Figure 9 above in claim 6 and in claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Nakamura (U.S. Patent 7417206).
Regarding claims 9-12, Minonishi, as applied to claim 5, teaches each claimed invention including first and second plane heating elements (11a and 11b) both of which include a pattern portion (30 and 30’) including a start point and end point and an electrode portion (31/32 and 31’/32’) connected to the start point and end point, the pattern portion (30/30’) including a plurality of tracks spaced apart from each other (individual windings of 30 and 30’) and having an arc shape (30a and 30a’) increasing from an inside to an outermost side of the pattern portion and second pattern portion (as shown above, relative to the radial direction), respectively, and a plurality of bridges (30b and 30b’) connecting the plurality of tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b and 30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  Minonishi further teaches wherein the thickness of the electrode portion and second electrode portion (31/32 and 31’/32’) is thicker than a thickness of a track and second track, respectively (31/32 and 31/32’ are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30 and 30’) and wherein a thickness of a bridge and second bridge (30b and 30b’) is thicker than a thickness of a track and second track, respectively (as shown in annotated Figure 9 above in claim 2).  

Nakamura teaches that it is known in the art of electric heaters (Abstract) to use a plane heating element in order achieve uniform temperature distribution (4:1-6; “There has been a demand for a heater that can heat a wafer with more uniform temperature distribution with a simpler structure, since it is difficult to achieve uniform temperature distribution with the conventional heater and it is necessary to carry out very complex and delicate control procedure to achieve a uniform temperature distribution.”) (10:9-21; “According to the present invention, it is preferable to divide the resistive heating member 5 into a plurality of zones each provided with a separate power feeder section and connected to the power terminals 11 so that electric power can be supplied independently to each of the power feeder sections 6. This constitution makes it possible to control the electric power supplied to the power terminals 11 so that each of the temperature measuring element 27 indicates a predetermined temperature and 25:33-57; “resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape. Since it is important to achieve uniform temperature distribution over the surface of the wafer W for the heater 1 of the present invention, it is preferable that the resistive heating member 5 of band shape has uniform density.”) (Paragraph 0011 of the instant application, as published, states that “the temperature distribution of an object to be heated may be changed according to the shape (that is, the pattern) of the plane heating element, and the plane heating element may be formed in a shape capable of heating the object to be heated as uniformly as possible.”) (Nakamura is reasonably pertinent to this particular problem of providing uniform heating to an object).

    PNG
    media_image5.png
    630
    730
    media_image5.png
    Greyscale

Nakamura further teaches the electric heater including a substrate (2; Fig.1) and first, second, and third plane heating elements disposed on one surface of the substrate (9:50-55; “power feeder sections 6 are electrically connected to the resistive heating member 5 that is formed on the other principal surface of the plate-shaped ceramic member 2”). 
Here, the first and second plane heating elements of Nakamura correspond with the first and second plane heating elements (11a and 11b) of Minonishi.  
taken as the outer ring annotated above) including: 

    PNG
    media_image6.png
    630
    730
    media_image6.png
    Greyscale

a third pattern portion (“resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape”) including a third start point and a third end point (ends of 5 that connect to power feeder sections 6), the third pattern portion surrounding at least a portion of the second pattern portion (as detailed above), a third electrode portion (6) 26:61 to 27:15, power feeder section is within the range of 1.5 to 5 mm) (See also Minonishi above), wherein the third pattern portion includes: 

    PNG
    media_image7.png
    704
    809
    media_image7.png
    Greyscale

a plurality of third tracks spaced apart from each other (individual windings of 5) and having an arc shape increasing from an inside to an outermost side of the third pattern portion (as shown above), and a plurality of third bridges connecting the plurality of third tracks in series (as shown above), wherein the thickness of the third electrode 
The advantage of combining the teachings of Nahamura is that in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi with Nakamura, by duplicating the first and second plane heating elements, and features thereof, of Minonishi, in order to include a third plane heating element, as taught by Nakamura, for in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above). Furthermore, duplicating the first and second plane heating elements of Minonishi to include an additional third plane heating element amounts to a mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761